DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 7/27/2020, and 04/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings were received on 04/30/2020.  These drawings are considered by examiner.

Preliminary Amendment
4. 	Applicant summits the Preliminary Amendment filed on 05/14/2020.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2018/0020330), hereinafter “Li“, in view of Prasad et al (US 2018/0041897), hereinafter “Prasad“.
Regarding claim 1, Li teaches a method for controlling access of a user equipment (UE), executed by a base station in a high-speed moving device dedicated network (Figure 1 teaches executed by a base station in a high-speed moving state), and the method comprising: 
determining a motion state of the UE that is coupled to the high-speed moving device dedicated network (pars [0009] [0014] [0018] [0023] [0027] teach that the UE is in the high-sped moving state is obtaining, by the UE from the base station, notification information indicating that the UE is in a high-speed railway dedicated network); and 
Li does not explicitly teach determining, according to the motion state, whether to control the UE to access a public network.
Prasad, in the same field of endeavor, teaches determining, according to the motion state, whether to control the UE to access a public network (pars [0127-0129] 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Li to Prasad, in order to provide the used for deployment and specialized service provisioning in the fifth generation networks which increasing opportunities for growth in shared spectrums, such as Citizens Broadband Radio Service (as suggested by Prasad in paragraph [0003]).

Regarding claims 2 and 12, the combination of Li and Prasad teach the method according to claims 1, 11, Li does not clearly teach further comprising: acquiring information of cells in the public network, wherein determining the motion state of the UE that is coupled to the high-speed moving device dedicated network comprises: acquiring history information of cells that had been accessed by the UE previously; determining, according to the information of the cells in the public network and the history information, at least one of: cells in the public network that had been accessed by the UE previously, and first data of the cells in the public network that had been accessed by the UE previously; or second data of cells in the high-speed moving device dedicated network that had been accessed by the UE previously; and determining the motion state of the UE according to at least one of the first data or the second data.  
Prasad, in the same field of endeavor, teaches acquiring information of cells in the public network, wherein determining the motion state of the UE that is coupled to the at least one of: cells in the public network that had been accessed by the UE previously, and first data of the cells in the public network that had been accessed by the UE previously (pars [0127-0129] [0131] teach determine whether to access a 5G network and for high-speed mobile internet access based on the location history information); or second data of cells in the high-speed moving device dedicated network that had been accessed by the UE previously; and determining the motion state of the UE according to at least one of the first data or the second data.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Li to Prasad, in order to provide the used for deployment and specialized service provisioning in the fifth generation networks which increasing opportunities for growth in shared spectrums, such as Citizens Broadband Radio Service (as suggested by Prasad in paragraph [0003]).

Regarding claims 3 and 13, the combination of Li and Prasad teach the method according to claims 2, 12, Li further teaches wherein determining the motion state of the UE according to at least one of the first data or the second data comprises: determining whether the first data is smaller than the second data (pars [0057-0059] [0064-0066] the system that applied with plurality networks such as 3G, E-UTRAN, a Long Term Evolution (LTE) network based on the spectrum which reads on determining or determining that the UE is in a low-speed motion state in response to the first data being greater than or equal to the second data.  

Regarding claims 4 and 14, the combination of Li and Prasad teach the method according to claims 2, 12, Li further teaches wherein determining the motion state of the UE according to at least one of the first data or the second data comprises: determining at least one of the following: whether the first data is smaller than a first preset value (pars [0064-0067] [0075-0078] teach determine a speed stage of the UE according to a location determined on a network side based on the specific numeral values), or whether the second data is greater than the second preset value, wherein the second preset value is greater than the first preset value; and determining that the UE is in a high-speed motion state in at least one of the following cases: the first data is smaller than the first preset value, or the second data is greater than the second preset value; or determining that the UE is in a low-speed motion state in at least one of the following cases: the first data is greater than or equal to the first preset value, or the second data is smaller than or equal to the second preset value.  

Regarding claims 5 and 15, the combination of Li and Prasad teach the method according to claims 2, 12, Li further teaches wherein: the first data comprises at least one of: a first number of times (pars [0097-0098] teach switching times in unit time), a or a first duration; or the second data comprises at least one of: a second number of times, a second frequency, or a second duration.  

Regarding claims 6 and 16, the combination of Li and Prasad teach the method according to claims 1, 11, Li further teaches wherein determining the motion state of the UE that is coupled to the high-speed moving device dedicated network comprises: receiving a number (pars [0097-0098] teach switching times in unit time), recorded by the UE in a time unit (pars [0097-0098] teach switching times in unit time), of pieces of information of neighbor cells of a serving cell of the UE (pars [0057-0058] [0076-0078] teach dedicated network cells in the high-speed moving state, and dedicated network or a base station in a public network); and determining the motion state of the UE according to a relation between the number and one or more preset numbers (pars [0057-0058] [0076-0078]), and association information of the relation with the motion state (pars [0057-0058] [0076-0078] teach associated of the relation with the high-speed moving state).  

Regarding claims 7 and 17, the combination of Li and Prasad teach the method according to claims 6, 16, Li further teaches wherein the one or more preset numbers comprise a first preset number and a second preset number (pars [0009-0014] [0018] [0023] teach the speed stage satisfies a preset condition that the UE is in the high-speed moving state), and the second preset number is greater than or equal to the first one or more preset numbers, and the association information of the relation with the motion state comprises one of: determining that the UE is in a low-speed motion state in response to the number being smaller than or equal to the first preset number (pars [0027-0032] [0089-0090] teach determining the moving state); or determining that the UE is in a high-speed motion state in response to the number being greater than or equal to the second preset number.  

Regarding claims 8 and 18, the combination of Li and Prasad teach the method according to claims 6, 16, Li further teaches wherein the information of each of the neighbor cells comprises at least one of: an identifier of the neighbor cell, a system message of the neighbor cell (pars [0075-0078] teach the cell identifier list of high-speed railway dedicated network cells), or a paging message of the neighbor cell.  

Regarding claims 9 and 19, the combination of Li and Prasad teach the method according to claims 3, 13; Li further teaches wherein determining, according to the motion state, whether to control the UE to access the public network comprises: controlling the UE to access the public network, when the UE is in the low-speed motion state (pars [0075-0078] [0089-0090] teach the low-speed moving state).  

Regarding claims 10 and 20, the combination of Li and Prasad teach the the method according to claims 1, 11, Li further teaches wherein the high-speed moving device dedicated network comprises at least one of: a high-speed railway dedicated or a highway dedicated network.  

Regarding to claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MICHAEL T VU/
Primary Examiner, Art Unit 2641